Citation Nr: 1535264	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for a right ankle disability prior to April 23, 2011.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1989 and from May 2006 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  A July 2008 rating decision granted service connection for a right ankle disability and assigned a noncompensable evaluation effective from February 3, 2006, the date of the Veteran's claim.  An August 2014 rating decision denied a claim of entitlement to an increased rating for PTSD.  

The Board recognizes that the Veteran perfected an appeal with respect to the issue of entitlement to an earlier effective date for the assignment of the 10 percent rating for his right ankle disability.  However, the Board has reviewed the entire claims file and notes that the Veteran perfected an appeal to the July 2008 rating decision, which granted service connection for a right ankle disability and assigned a noncompensable rating.  In a March 2011 decision, the Board, in pertinent part, remanded the issues of entitlement to a compensable rating for a right ankle disability and entitlement to an increased rating for PTSD for additional development.  During the course of that development, the Veteran submitted a June 2011 statement indicating that his appeal as to both issues would be satisfied in full if he was granted a 10 percent disability rating for his right ankle.  Thereafter, in an August 2011 rating decision, the RO increased the Veteran's disability rating for a right ankle disability to 10 percent, effective from April 23, 2011.  In a letter accompanying the rating decision, the RO informed the Veteran that in light of the grant of a 10 percent disability rating, all issues on appeal were considered withdrawn.  

The Veteran appealed the effective date assigned for the 10 percent evaluation, which led the RO to adjudicate an issue involving entitlement to an effective date earlier than April 23, 2011, for the award of a 10 percent disability rating for a right ankle disability.  Generally, a claim for an earlier effective date for the award of a particular disability rating is a distinct issue appealable to the Board.  See, e.g., Hazan v. Gober, 10 Vet. App. 511 (1997).  Here, however, the Veteran's appeal ultimately arises from the July 2008 rating decision granting service connection for the disability.  The more recent rating decision in August 2011, which increased the rating of noncompensable to 10 percent effective from April 23, 2011, simply granted a staged rating for the disability.  A Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to entitlement to a specific disability rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this case, the Veteran has continued to prosecute his appeal for a higher rating following the initial grant of service connection.  Because the increased rating awarded in the June 2011 decision was not granted effective from the initial date that service connection was awarded, the matter remains before the Board as a staged initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  On the other hand, the Veteran unequivocally stated that his appeal would be satisfied with a 10 percent rating for the entire appeal period.  See October 2011 Notice of Disagreement.  Thus, the Veteran has specifically limited his appeal to the propriety of the initially assigned rating for his right ankle disability for the period prior to April 23, 2011.  The issue has been recharacterized accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since February 3, 2006, when service connection became effective, the Veteran's right ankle disability was manifested by pain, stiffness, and moderate limitation of ankle motion.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a right ankle disability were met prior to April 23, 2011.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As discussed above, the Veteran expressly indicated that he was seeking a 10 percent rating for his right ankle disability effective back to the date of service connection and that such a grant of a 10 percent evaluation would satisfy his appeal.  See October 2011 Notice of Disagreement.  Because the Veteran limited his appeal to a 10 percent rating, see AB v. Brown, 6 Vet. App. 35, 38 (1993), and because the Board finds that the evidence supports entitlement to that rating effective from the date service connection was established, no discussion of VA's duty to notify or assist is necessary as this decision constitutes a full grant of the benefits sought on appeal for this issue.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Since the award of service connection, the Veteran's right ankle disability has been evaluated under Diagnostic Code 5271 for limited motion of the ankle.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5271, a 10 percent disability rating is for assignment for moderate limitation of ankle motion and a 20 percent evaluation for marked limitation of ankle motion.  

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Normal motion of the ankle is described as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Where, as in this case, the evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Facts and Analysis

Prior to April 23, 2011, the Veteran's right ankle disability was evaluated as noncompensable under Diagnostic Code 5271.  The Veteran contends that a higher initial disability rating of 10 percent is warranted.  As discussed below, the Board agrees that a 10 percent disability rating is warranted for the entire appeal period.

Turning to the evidence of record, an April 2006 VA treatment note shows that the Veteran complained of stiffness in his right ankle.  The Veteran was afforded a VA examination in January 2008.  The Veteran reported intermittent ankle pain, predominantly on the lateral aspect of his ankle, that is aggravated by exercise and cold weather.  On examination, there was mild tenderness to palpation over the lateral aspect of the ankle.  Range of motion testing revealed dorsiflexion to 10 degrees and plantar flexion to 50 degrees, without pain.  No pain was elicited after repetitive motion, and there was no evidence of fatigue, weakness, or lack of endurance.  X-rays revealed no radiographic evidence of displaced fracture, but did display a tiny plantar calcaneal spur.  The Veteran was diagnosed with chronic right ankle sprain.

A January 2008 VA podiatry note shows that the Veteran had decreased dorsiflexion of the right ankle, which was noted as being 5 degrees past perpendicular with knee extended and 10 degrees past perpendicular with knee flexed.

The Veteran was afforded a VA examination in February 2009.  The Veteran reported daily pain, which is worse when walking, going up or down stairs, and standing.  He also reported that his right ankle pain worsens approximately twice per year if he steps on an uneven surface.  On examination, there was no swelling, cellulitis, deformity, pain to palpation, or instability.  Range of motion testing revealed dorsiflexion to 15 degrees and plantar flexion to 45 degrees.  After repetitive motion of the right ankle, there was no additional loss of joint function due to pain, fatigue, or lack of endurance.

An August 2010 VA podiatry note shows that the Veteran had limited range of motion in the right ankle.  Specifically, range of motion testing revealed dorsiflexion limited to 10 degrees and plantar flexion limited to 25 degrees.

The Veteran was afforded a VA examination in April 2011.  The Veteran reported worsening ankle pain since the February 2009 VA examination.  He reported constant pain with an average intensity of 3/10.  He indicated that the pain is aggravated by standing.  The Veteran reported icing his ankle and using an Ace bandage for ankle support.  On examination, there was no deformity, erythema, or edema.  There was tenderness to palpation over the lateral aspect of the ankle.  Range of motion testing revealed dorsiflexion to 10 degrees with pain at the end of range of motion and plantar flexion to 40 degrees with pain at the end of the range of motion.  Following repetitive range of motion, the pain was slightly increased, but the range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.

The Veteran submitted buddy statements from friends and family regarding his right ankle pain.  E.P., the Veteran's longtime friend, reported that the Veteran would call him during his 2006 to 2007 deployment and that the Veteran would report that his right ankle was hurting.  E.P. also reported that the Veteran reported right ankle pain and tenderness in November 2007.  L.Z., the Veteran's wife, reported that the Veteran complained of right ankle pain in 2007 while deployed to Afghanistan.  L.Z. also reported that the Veteran continued to report right ankle pain consistently since his return from Afghanistan.

After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the 10 percent rating that is assigned for the Veteran's right ankle should date from the award of service connection.  Here, the RO granted a 10 percent rating for the right ankle based on a finding of painful motion during the April 2011 examination, but the Veteran has consistently voiced the same complaints about right ankle pain throughout the course of the appeal.  Additionally, the Veteran's range of dorsiflexion was limited to 10 degrees on both the initial, January 2008 VA examination and the April 2011 examination.  The foregoing evidence clearly shows that the Veteran's chronic right ankle sprain has been manifested by subjective complaints of pain and objective evidence of painful, moderate limitation of ankle motion throughout the entire appeal period.  Accordingly, a 10 percent evaluation for a right ankle disability, prior to April 23, 2011, is granted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

As for a rating in excess of 10 percent for this disability, as noted above, the Veteran indicated on his October 2011 Notice of Disagreement that he was satisfied with the 10 percent rating, effective from April 23, 2011.  He indicated that his disagreement was with the effective date assigned for this 10 percent rating and that it was his belief that he was entitled to a 10 percent rating from the date of his claim.  Therefore, the Board's grant of an initial disability rating of 10 percent is considered a complete grant of the benefits sought on appeal and the Board need not consider whether the Veteran is entitled to an evaluation greater than 10 percent, either prior to or since April 23, 2011.  Accordingly, the Board finds that additional discussion of whether the Veteran meets the criteria for either a higher schedular or an extraschedular rating for this disability under any Diagnostic Code is not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran does not contend and there is no evidence that suggests that his right ankle disability alone renders him unable to obtain or sustain gainful employment.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.


ORDER

Entitlement to an initial 10 percent rating a right ankle disability, prior to April 23, 2011, is granted, subject to the laws and regulations governing monetary awards.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the Veteran's claim of entitlement to an increased rating for PTSD.

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The record does not reflect that the Veteran was notified of the evidence and information needed to substantiate and complete his claim of entitlement to an increased rating for PTSD, to include the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  On remand, the Veteran should be provided with this notice.

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  In the present case, the Veteran was not provided with an examination in connection with his claim for an increased rating for his service-connected PTSD.  The last VA PTSD examination of record is from February 2009.

The Board notes that the Veteran previously refused to report to VA examinations in connection with a prior claim for an increased evaluation for PTSD.  Specifically, the Veteran was scheduled for a PTSD examination in April 2011, but he reported that he was not interested in having a mental health examination.  See May 2011 Report of General Information.  Thereafter, the Veteran's PTSD examination was rescheduled for May 2011, but the Veteran again failed to report to the examination.  The Veteran subsequently withdrew his appeal of the issue of an increased rating for PTSD.

When the Veteran filed the instant claim for entitlement to an increased rating for PTSD in May 2014, he attached a PTSD Disability Benefits Questionnaire (DBQ) filled out by a private psychiatrist and indicated on his claim form that the private DBQ was in lieu of an examination.  In an October 2014 statement, the Veteran reported that as a VA employee, he is "very uncomfortable going to any VA provider."  He further explained that he "will not be returning to the VA for ANY treatment or examinations as I am VERY uncomfortable with someone knowing I have a mental condition from Combat in Afghanistan."  See October 2014 VA Form 9 (emphasis in original).  

The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence"); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Although a claimant is of course "free to refuse to report for a scheduled VA examination [,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655(a)).  In other words, Veterans who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski, 19 Vet. App. at 181.

On the other hand, the duty to assist does not compel a new medical examination, even if a prior VA examination is not contemporaneous, where other contemporaneous medical evidence is sufficient to adjudicate the claim.  38 C.F.R. § 3.326.  An examination report or statement from a private physician or institution may be accepted for rating a claim without further examination, provided that it is otherwise adequate for rating purposes.  Id. 

The Board finds that the aforementioned private examination is adequate for rating purposes as it includes an interview with the Veteran and an examination addressing the relevant rating criteria.  Although it does not appear that the Veteran's VA claims file was available for review by the examiner, the Veteran's subjective complaints and the objective findings were recorded and the examiner appeared informed of the Veteran's relevant medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history"); Snuffer v. Gober, 10 Vet. App. 400, 403 - 04 (1997) (holding that a review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  

Thus, in light of the Veteran's explicit statement that he will not report for a VA examination, as well as the otherwise adequate private examination report, the Board finds that a remand for a VA examination is unnecessary in this case.  However, to ensure that the duty to assist is fully met in this case, on remand, the Veteran should be given the opportunity to identify and submit any additional evidence in support of his claim.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to an increased rating for PTSD.  

2. Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers who have treated him for PTSD.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.

Additionally, obtain and associate with the Veteran's claims file all outstanding VA treatment records showing treatment for PTSD for the period from January 2013 to the present.

3. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


